El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El apelante fue procesado por un delito de atentado a la vida, habiendo sido confirmada en apelación la sentencia que le declaró culpable de un delito de acometimiento con circuns-tancias agravantes (El Pueblo v. Lange, 24 D. P. R. 226).
*855La presente apelación se interpone contra nna sentencia qne declara sin lugar una solicitud de habeas corpus.
Varios son los errores que se alega fueron cometidos, todos los cuales se basan en la simple proposición que trata el ape-lante de establecer en su alegato, o sea, qne no existe el delito de acometimiento grave en Puerto Rico.
La sección 237 del Código Penal, como fue aprobado en el año 1902, que fija un castigo para el acometimiento con arma mortífera, fué derogado en 1904 por una Ley titulada “Ley para determinar y castigar acometimiento, acometimiento y agresión, acometimiento con circunstancias agravantes, y aco-metimiento y agresión con circunstancias agravantes, y para derogar la sección 237 del Código Penal.” Con excepción de pocos cambios insignificantes, como por ejemplo, la sustitu-ción de la palabra “tribunal” por “jurado” en la sección 7a., y el uso al parecer inadvertido de la palabra “y” en vez de “o” en la sección 6a. que enumera las circunstancias bajo las cuales (bastardilla nuestra) “un acometimiento y agresión será con-siderado con circunstancias agravantes,” las secciones Ia. a la 8a. inclusive de esta última ley lian sido copiadas literal-mente de las secciones 587, 593, 594, 595, 601, 602 y 603 del Có-digo Penal de Texas.
La sección 8, en armonía con el objeto de la ley, que cla-ramente aparece expresado en su título, prescribe de modo, expreso el castigo para el acometimiento grave que evidente-mente se diferencia en dicba sección del acometimiento y agre-sión con circunstancias agravantes. Los párrafos 1, 6 y 7 de la sección 6 sin hacer mención alguna respecto a agresión, hablan de la “persona agredida,” y el párrafo 6 emplea la forma disyuntiva al hacer referencia al acometimiento o agre-sión con foete, azote o bastón. La sección Ia. define específi-camente y establece cuidadosamente la diferencia que existe entre un acometimiento y un acometimiento y agresión. La sección 5 establece concienzudamente la misma distinción al determinar el castigo para el acometimiento simple, o para el acometimiento y agresión que no aparejen circunstancias *856agravantes. La sección 6a. no establece un nuevo delito. No pretende tampoco dicta sección convertir los misdemeanors ya definidos en delitos graves {felonies). Simplemente enumera las varias circunstancias que una vez que su existencia lia sido debidamente alegada y demostrada pueden justificar al juez sentenciador en imponer la pena severa que prescribe la sec-ción 8. El artículo 596 del Código de Texas, teniendo un cui-dado tal que al parecer es innecesario, determina que “la pa-labra ‘agresión’ se emplea en este código en el mismo sentido que ‘acometimiento y agresión’,” y el artículo 601 prescribe (bastardilla nuestra) que “un acometimiento o agresión” se convierte en grave cuando se comete bajo ciertas determinadas circunstancias; lo que creemos que fué lo que nuestra legisla-tura quiso claramente expresar al decir (sección 6 de la ley de 1904, bastardilla nuestra) que “el acometimiento y agresión, será considerado con circunstancias agravantes cuando se co-mete bajo idénticas circunstancias.” Sutherland sobre Inter-pretación Estatutoria, página 330, párrafo 252. A la verdad que de considerar de algún modo el contexto y propósito de la ley como fia sido expresada por su título no parece razonable ninguna otra interpretación. Además, es un hecho significati-vo que por más de una década nadie ha sugerido una interpre-tación diferente y al parecer jamás se ocurrió la idea ni siquie-ra al peticionario hasta después que su sentencia condenatoria había sido confirmada por este tribunal en su primera ape-lación. '
Estamos sinceramente de acuerdo con la teoría del apelan-te de que no debe quedar convicto ningún hombre por un delito que no ésté claramente definido o castigado por el Código Penal, y que jamás debe forzarse el texto de este último me-diante interpretación al efecto de quq quede comprendido en 'él ningún delito que la legislatura claramente no haya tenido presente. Las decisiones anteriores de este tribunal hablan por sí, en lenguaje que no ofrece duda sobre la materia y no es nuestra intención el apartarnos en lo más mínimo de la doctrina ya establecida en relación con el particular. Pero *857éste es un caso extremo que equivale a una excepción y que solamente sirve para reforzar la regla general, la cual, al .'igual que todas las demás garantías que la ley en su sabiduría lea establecido para protección de los derechos de los hombres nunca debe ser llevada más allá de los límites de la razón y clel sentido común para contrarrestar el propósito inequívoco y significación de la ley. Tanto el acometimiento como el acometimiento y agresión, como ya hemos indicado, han sido claramente definidos y penados y como ya también se ha dicho, no se ha tratado de establecer un delito distinto por separado con la mera enumeración de las circunstancias que vienen a ser agravantes de estos misdemeanors, en unión del precepto relátivo a la imposición de un castigo algo más fuerte por razón de dichas circunstancias agravantes. Ya este tribunal ha resuelto que no es necesario que en una sentencia se espe-cifique el grado del delito, en casos de acometimiento y agre-sión, si el delito aparece de la acusación y de la prueba. El Pueblo v. Benítez, 23 D. P. R. 339. Véase también la Ley Criminal de Wharton, (11a. Edición), Tomo II, página 1051, párrafo 838; 5 C. J. 728, párrafo 196; 3, Nuevo Procedimiento Criminal de Bishop, (2a. Edición), página 1261, párrafo 63.
Nos dice nuestro Código Penal en su primera página, que todas sus disposiciones y artículos “deberán interpretarse según el recto sentido de sus términos a fin de que llene su objeto y facilite la administración de justicia.” Y entre sus disposiciones finales'y después de pasar a enumerar ciertas palabras que han ele tener la significación que se les da en dicho código “a no ser que otra cosa resultare del contexto,” vemos que se ha decretado como regla imperativa para la interpreta-ción de estatutos penales, el bien conocido principio general ele que “las palabras y frases se interpretarán según el contex-to y el significado sancionado por el uso común y corriente.”
De modo pues que en previsión precisamente de cuestiones como la que ahora consideramos es que el Código ha querido ser su propio intérprete, y aunque el lenguaje citado resuelve la alegación hecha por el apelante en este caso, no violenta *858nuielio el verdadero principio de una interpretación rigurosa como lia sido considerado y aplicado por las mejores autorida-des modernas que “sólo reconocen una regla como absoluta-mente invariable, o sea, que debe descubrirse y hacerse cum-plir la verdadera intención y deseo del poder legislativo.” Black sobre interpretación de Leyes, (2a Edición), prefacio y páginas 228-230, 447-450.
La sentencia apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.